Title: Gabriel de Sartine to the Commissioners, 6 September 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Versailles 6. 7ber 1778
      
      J’ay recu, Messieurs, la lettre que vous m’avez fait l’honneur de m’ecrire le 30 Aout derniere. J’ai envoyé a M. de Vergennes le Passeport necessaire au navire Angloise chargé de l’Echange des Prisonniers de l’Angleterre et des Etats-Unis, et je vais donner les ordres necessaires pour que vos Prisonniers Soient mieux Surveillés à Brest, jusqu’au Moment de l’Echange. J’ai l’honneur d’etre, avec un sincere Attachement, Messieurs, votre tres humble et tres obeissant serviteur.
      
       De Sartine
      
     